Exhibit 99.4 JOINT FILER INFORMATION Name: John H. N. Fisher Address: 2882 Sand Hill Road, Suite 150 Menlo Park, CA 94025 Relationship to Issuer:	10% owner of issuer because Mr. Fisher is a managing director of the general partner of Draper Fisher Associates Fund IV, LP. Designated Filer: Draper Fisher Associates Fund IV, L.P. Issuer and Ticker Symbol:	Digital Impact, Inc. (NASDAQ:DIGI) Date of Event Requiring Statement: December 15, 2004 January 24, 2004 Date By: /s/ John H. N. Fisher John H. N. Fisher The reporting person disclaims beneficial ownership of the reported securities except to the extent of its pecuniary interest therein.
